—In an action to recover damages for personal injuries, etc., the plaintiff Stanislaw Malón appeals from a judgment of the Supreme Court, Queens County (Weiss, J.), entered January 24, 2002, which, upon an order of the same court, dated November 21, 2001, granting the respective motions of the defendants for summary judgment dismissing the complaint insofar as asserted by him, dismissed the complaint insofar as asserted by him.
Ordered that the judgment is affirmed, with costs.
The defendants established, prima facie, that the appellant did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Toure v Avis Rent A Car Sys., 98 NY2d 345). The defendants’ doctors concluded that as a result of the accident, the appellant sustained soft-tissue injury which had resolved. The appellant failed to submit medical proof in admissible form to raise a triable issue of fact on the issue (see Lanza v Carlick, 279 AD2d 613, 614; Diaz v Speedy Rent A Car, 259 AD2d 726). Feuerstein, J.P., O’Brien, Goldstein, H. Miller and Rivera, JJ., concur.